As filed with the Securities and Exchange Commission on March 15, 2012 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 136 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 135 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date), pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [X] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon London Company Income Equity Fund Statement of Additional Information for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon London Company Income Equity Fund Part C Signature Page Exhibits The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. (AMERICAN BEACON FUNDS LOGO) PROSPECTUS xxx, 2012 American Beacon London Company Income Equity Fund A CLASS [xxx] C CLASS [xxx] Y CLASS [xxx] INSTITUTIONAL CLASS [xxx] INVESTOR CLASS [xxx] This Prospectus contains important information you should know about investing, including information about risks.Please read it before you invest and keep it for future reference. The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund. To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summary American Beacon London Company Income Equity Fund Additional Information Aboutthe Fund Additional Information About Investment Policies and Strategies Additional Information About Investments Additional Information About Principal Risks Additional Information About Performance Benchmarks Fund Management The Manager The Sub-Advisor Valuation of Shares About Your Investment Choosing Your Share Class Purchase and Redemption of Shares General Policies Frequent Trading and Market Timing Distributions and Taxes Additional Information Distribution and Service Plans Portfolio Holdings Delivery of Documents Financial Highlights Back Cover i American Beacon London Company Income Equity FundSM Investment Objective The Fund’s investment objective is current income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds. More information about these and other discounts is available from your financial professional and in “Choosing Your Share Class” on pagexxx of the prospectus and “Additional Purchase and Sale Information for A ClassShares” on pagexxx of the statement of additional information. Shareholder Fees (fees paid directly from your investment) A C Y Institutional Investor Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None Maximum deferred sales charge load(as a percentage of the lower of original offering price or redemption proceeds) None 1.00% None None None Annual FundOperating Expenses (expenses that you pay each year as a percentage of the value of your investment) A C Y Institutional Investor Management fees 0.45% 0.45% 0.45% 0.45% 0.45% Distribution and/or service (12b-1) fees 0.25 % 1.00% 0.00% 0.00% 0.00% Other expenses 1.05% 1.05% 0.90% 0.80% 1.18% Total annual fund operating expenses1 1.75% 2.50% 1.35% 1.25% 1.63% Expense Reduction and Reimbursement2 (0.46)% (0.46)% (0.46)% (0.46)% (0.46)% Total annual fund operating expenses after expense reduction and reimbursement 1.29% 2.04% 0.89% 0.79% 1.17% 1 Expenses are based on estimated expenses. 2 The Manager has contractually agreed to reduce and/or reimburse the A Class, C Class, Y Class, Institutional Class and Investor Class of the Fund for Other Expenses, as applicable, through December 31, 2013 to the extent that Total Annual Fund Operating Expenses exceed 1.29% for the A Class, 2.04% for the C Class, 0.89% for the Y Class, 0.79% for the Institutional Class and 1.17% for the Investor Class. The contractual expense arrangement can be changed by approval of a majority of the Fund's Board of Trustees. The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a) occurs within three years after the Manager's own reduction or reimbursement and (b) does not cause the Total Annual Fund Operating Expenses of aclass to exceed the percentage limit contractually agreed. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share class 1 year 3 years A $1,026 C Y Institutional Investor 1 Assuming no redemption of shares: Share class 1 year 3 years C $707 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this Prospectus. Principal Investment Strategies Under normal circumstances, at least 80% of the Fund’s net assets (plus the amount of any borrowings for investment purposes) are invested in equity and equity-related investments.The Fund's investments in equity and equity-related investmentsinclude U.S. common stocks,preferred stocks, American Depositary Receipts (“ADRs”), U.S. dollar-denominated foreign stocks traded on U.S.exchanges, securities convertible into or exchangeable for common stock, real estate investment trusts (“REITs”), and income trusts.The Fund may also invest up to 20% of its net assets in fixed income instruments that are investment grade at the time of purchase, primarily including trust preferred securities and U.S. Government securities.The Fund may invest in issuers of any market capitalization and will typically hold 30 to 40 issuers in the Fund. The Fund’s investment sub-advisor, The London Company of Virginia, LLC (“The London Company”), emphasizes investments in profitable, financially stable, core companies that focus on generating high dividend income, are run by shareholder-oriented management, and trade at reasonable valuations. The London Company also seeks companies with high return on capital, consistent free cash flow generation, predictability and stability.The London Company employs an investment process with bottom up, fundamental analysis and follows a strict sell discipline.As part of the investment process, The London Company compares the forward looking price-earnings ratio, yield and expected earnings growth rate of the Standard & Poor’s 500 companies with the same components of each company in the equity portfolio. The Fund may invest cash balances in other investment companies, including open-end funds, exchange-traded funds (“ETFs”) and money market funds, and may purchase and sell futures contracts to gain market exposure on cash balances or reduce market exposure in anticipation of liquidity needs. Principal Risks There is no assurance that the Fund will achieve its investment objective and you could lose part or all of your investment in the Fund. The Fund is not designed for investors who need an assured level of current income and is intended to be a long-term investment. The Fund is not a complete investment program and may not be appropriate for all investors. Investors should carefully consider their own investment goals and risk tolerance before investing in the Fund. The principal risks of investing in the Fund are: Credit Risk For preferred equities and fixed income investments, there is a risk that issuers and counterparties will not make payments on the securities they issue. A decline in an issuer’s credit rating can cause the price of its securities to go down. In addition, the credit quality of securities may be lowered if an issuer’s financial condition changes. Lower credit quality may lead to greater volatility in the price of a security which may affect liquidity and the Fund’s ability to sell the security. 2 Dividend Risk An issuer of stock held by the Fund may choose not to declare a dividend or the dividend rate might not remain at current levels. Dividend paying stocks might not experience the same level of earnings growth or capital appreciation as non-dividend paying stocks. Equity Investments Risk Equity securities are subject to market risk. The Fund’s investments in equity securities may include U.S. common stocks, preferred stocks, securities convertible into U.S. common stocks, REITs, ADRs, U.S. dollar-denominated foreign stocks traded on U.S. exchanges and income trusts. Such investments may expose the Fund to additional risks. Common stock generally is subordinate to preferred stock upon the liquidation or bankruptcy of the issuing company. Preferred stocks and convertible securities are sensitive to movements in interest rates. In addition, convertible securities are subject to the risk that the credit standing of the issuer may have an effect on the convertible securities’ investment value. Investments in ADRs and U.S. dollar-denominated foreign stocks traded on U.S. exchange are subject to certain of the risks associated with investing directly in foreign securities. Investments in REITs are subject to the risks associated with investing in the real estate industry such as adverse developments affecting the real estate industry and real property values.Income trusts are subject to credit risk, interest rate risk and dividend risk. Fixed Income Investments Risk Fixed income investments are subject to market risk and credit risk. The Fund’s investments in fixed income securities may include trust preferred securities and U.S. Government securities.Holders of the trust preferred securities have limited voting rights to control the activities of the trust and no voting rights with respect to the parent company.U.S. Government securities are subject to interest rate risk. Focused Holdings Risk Because the Fund may have a focused portfolio of fewer companies, the increase or decrease of the value of a single stock may have a greater impact on the Fund’s net asset value (“NAV”) and total return when compared to other diversified funds. Foreign Exposure Risk The Fund may invest in securities issued by foreign companies through ADRs and U.S.dollar-denominated foreign stocks trading on U.S.exchanges. These securities are subject to many of the risks inherent in investing in foreign securities, including, but not limited to, currency fluctuations and political and financial instability in the home country of a particular ADR or foreign stock. Futures Contract Risk Futures contracts are a type of derivative investment.A derivative refers to any financial instrument whose value is derived, at least in part, from the price of another security or a specified index, asset or rate. The use of derivatives presents risks different from, and possibly greater than, the risks associated with investing directly in traditional securities. Gains or losses in a derivative may be magnified and may be much greater than the derivatives original cost. There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures contracts.There may not be a liquid secondary market for the futures contract.When the Fund purchases or sells a futures contract, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Interest Rate Risk The Fund is subject to the risk that the market value of the preferred equities and fixed income investments it holds will decline due to rising interest rates. When interest rates rise, the prices of most fixed-rate dividend preferred stocks and fixed income investments go down. 3 Investment Risk An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Issuer Risk The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets. Large Capitalization Companies Risk The securities of large market capitalization companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Market Events and Market Risk Turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide which may have an adverse effect on the Fund. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Fund’s shares. The Fund’s equity investments are subject to stock market risk, which involves the possibility that the value of the Fund’s investments in stocks will decline due to drops in the stock market. The Fund’s fixed-income investments are subject to the risk that the lack of liquidity or other adverse credit market conditions may hamper the Fund’s ability to purchase and sell the securities. From time to time, certain investments held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. If the Fund is forced to sell such holdings to meet redemption requests or other cash needs, the Fund may have to sell them at a loss. Other Investment Companies Risk The Fund may invest in shares of other registered investment companies, including open-end funds, ETFs and money market funds. To the extent that the Fund invests in shares of other registered investment companies, you will indirectly bear fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses and will be subject to the risks associated with investments in those funds. Securities Selection Risk Securities selected by the Manager or the sub-advisor for the Fund may not perform to expectations. The sub-advisor’s judgments about the attractiveness, value and potential appreciation of a particular asset class or individual security may be incorrect and there is no guarantee that individual securities will perform as anticipated. The value of an individual security can be more volatile than the market as a whole or our intrinsic value approach may fail to produce the intended results. The sub-advisor’s estimate of intrinsic value may be wrong or even if its estimate of intrinsic value is correct, it may take a long period of time before the price and intrinsic value converge.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Small and Medium Capitalization Company Risk Investments in the securities of small and medium capitalization companies may be riskier than investments in larger, more established companies. The securities of these companies may trade less frequently and in smaller volumes than securities of larger companies. In addition, small and medium capitalization companies may be more vulnerable to economic, market and industry changes. Because smaller companies may have limited product lines, markets or financial resources, or may depend on a few key employees, they may be more susceptible to particular economic events or competitive factors than larger capitalization companies. FundPerformance Performance information for the Fund is not provided because the Fund has not been in operation for a full calendar year. 4 Management The Manager The Fund has retained American Beacon Advisors, Inc. to serve as its Manager. Sub-Advisor The Fund’s investment sub-advisor is The London Company. Portfolio Managers American Beacon Advisors, Inc. Gene L. Needles, Jr.
